10/2/2020             Case 4:20-cv-02969 Document 10-1   Filed
                                                   Lime Rock     on 10/09/20
                                                             Partners | Contact Us in TXSD Page 1 of 1

                                      About Us     Our Approach      Team      Portfolio    News        Contact               Lime Rock Resources




                                                      How to Reach Us

                                        Lime Rock Partners can be reached at any of the following locations:




                                      Houston                                                   Westport
                          Heritage Plaza, Suite 4600                                        274 Riverside Avenue
                               1111 Bagby Street                                                   Suite 3
                             Houston, TX 77002                                              Westport, CT 06880
                                     USA                                                            USA


                               PHONE:   713.292.9500                                         PHONE:   203.293.2750


                                  Directions                                                    Directions




         Disclosure                                                                                     © 2020 LIME ROCK PARTNERS. ALL RIGHTS RESERVED.




                                                                        A
https://www.lrpartners.com/contact/                                                                                                                       1/1
